Dismiss and Opinion Filed May 21, 2015.




                                          Court of Appeals
                                                           S     In The


                                   Fifth District of Texas at Dallas
                                                      No. 05-15-00044-CR
                                                      No. 05-15-00045-CR
                                                      No. 05-15-00046-CR

                                     TERRY ANDREW STANLEY, Appellant
                                                   V.
                                       THE STATE OF TEXAS, Appellee

                           On Appeal from the 195th Judicial District Court
                                        Dallas County, Texas
                    Trial Court Cause Nos. F13-40508-N, F13-40507-N, F13-40506-N

                                         MEMORANDUM OPINION
                                      Before Justices Fillmore, Myers, and Evans
                                              Opinion by Justice Myers
          Terry Andrew Stanley pleaded guilty to three sexual assault of a child under the age of

seventeen offenses and true to one enhancement paragraph alleged in each indictment. Pursuant

to plea agreements, the trial court sentenced appellant to thirty years’ imprisonment in each

case. 1     The trial court imposed appellant’s sentences in open court on January 17, 2014, and

certified that the cases involve plea bargains and appellant has no right to appeal. See TEX. R.

APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005). Appellant filed a

pro se notice of appeal on January 6, 2015. We conclude we lack jurisdiction over the appeals.



     1
        We note that each of the trial court’s judgments contains the notation “N/A” in the section regarding the plea and the finding on the
enhancement paragraph. Because we do not have jurisdiction over the appeals, we cannot correct the judgments to accurately reflect the trial
court proceedings.
           The records before the Court do not contain motions for new trial. Therefore, appellant’s

notice of appeal was due by Tuesday, February 18, 2014. See TEX. R. APP. P. 4.1(a), 26.2(a)(1).

Appellant’s January 6, 2015 notice of appeal, filed almost one year after the sentencing date, is

untimely, leaving us without jurisdiction over the appeals. See also TEX. R. APP. P. 26.2(a) (time

to file notice of appeal); Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per

curiam). 2

           We dismiss the appeals for want of jurisdiction.




                                                                           /Lana Myers/
                                                                           LANA MYERS
                                                                           JUSTICE


Do Not Publish
TEX. R. APP. P. 47
150044F.U05




     2
        The trial court’s certifications regarding the plea bargain agreements also leave us without jurisdiction over the appeals. See Dears v.
State, 154 S.W.3d 610 (Tex. Crim. App. 2005).



                                                                     –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TERRY ANDREW STANLEY, Appellant                      On Appeal from the 195th Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-00044-CR        V.                         Trial Court Cause No. F13-40508-N.
                                                     Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                         Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 21st day of May, 2015.




                                               –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TERRY ANDREW STANLEY, Appellant                      On Appeal from the 195th Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-00045-CR        V.                         Trial Court Cause No. F13-40507-N.
                                                     Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                         Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 21st day of May, 2015.




                                               –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TERRY ANDREW STANLEY, Appellant                      On Appeal from the 195th Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-00046-CR        V.                         Trial Court Cause No. F13-40506-N.
                                                     Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                         Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 21st day of May, 2015.




                                               –5–